Citation Nr: 1200115	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  08-05 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.  

2.  Entitlement to service connection for vertigo, claimed as secondary to left ear hearing loss.  

3.  Entitlement to service connection for a sleep disorder.  

4.  Entitlement to service connection for a cervical spine condition, claimed as degenerative joint disease of the cervical spine.  

5.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1974 to March 1980 and from January 2004 to April 2005.  The Veteran served with the Alabama National Guard between these periods of active service.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of January 2007 and February 2008 by the Department of Veterans Affairs (VA) Montgomery, Alabama Regional Office (RO). 

The issues of entitlement to service connection for bilateral tinnitus and for a left ear condition (chronic otitis media of the left ear) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for vertigo and for a cervical spine condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hearing acuity in his left ear has not deteriorated to the point to be considered disabling for VA compensation purposes.  

2.  The Veteran is service-connected for post-traumatic stress disorder at a 70 percent rate; which disability contemplates his current sleep impairments.  

3.  The Veteran's degenerative disc disease of the lumbar spine has not resulted in flexion being limited to 60 degrees or less, a combined range of motion in the lumbar spine of 120 degrees or less, or in muscle spasm or guarding resulting in an abnormal gait or abnormal spinal contour.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).  

2.  The Veteran's claim for service connection for a sleep disorder is dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

3.  The criteria for a rating in excess of 10 percent for the Veteran's degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5235-5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2006 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  This notice also informed the Veteran of all of the elements of how service connection is established, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran subsequently was provided with the specifics of his disability rating, including the criteria necessary to qualify for an increased rating, and his case was thereafter readjudicated.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and private treatment records provided by the Veteran.  The Veteran was afforded a VA compensation and pension examination germane to each of his claims being decided herein.  

With respect to the Veteran's claim for service connection for a sleep disorder, for reasons explained below, the Board has determined that this issue must be dismissed.  The duties to notify and to assist are thus not applicable to this claim.  

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  




II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Certain disabilities are presumed to be service connected if evidence of the disease manifests itself to a compensable degree within one year of the end of the Veteran's service; hearing loss is one of the chronic conditions subject to this presumption.  38 C.F.R. §§ 3.307, 3.309(a).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Each of the Veteran's claimed conditions is evaluated separately below.  

Left Ear Hearing Loss

The Veteran seeks service connection for hearing loss in his left ear.  For the reasons that follow, his claim shall be denied.

First, the Board acknowledges that, as the Veteran served in Iraq and was in a unit that sustained incoming rocket fire, his exposure to noise during his active service is conceded.

The Board also acknowledges that VA treatment providers have found that the Veteran suffers from hearing loss that is causally related to that service.  In a July 2005 otolaryngology consult, a VA doctor found that the Veteran suffers from sensorineural hearing loss at 8000 Hertz that is likely due to his noise exposure.  Further, in his December 2006 VA audio examination, the VA audiologist noted that the Veteran suffered from moderate hearing loss from 6000 to 8000 Hertz.

The problem, however, is that the weight of the evidence does not indicate that the Veteran's hearing has deteriorated to a point to be considered a disability for VA purposes.  For VA compensation purposes, hearing loss is considered to be a disability 
when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.
38 C.F.R. § 3.385.  

Here, the evidence does not show that the Veteran's hearing in his left ear has deteriorated to the levels described by the regulation.  In that July 2005 VA otolaryngology consult, for instance, the VA doctor noted that the Veteran's speech discrimination was 100 percent bilaterally and that he was "within normal limits" for his hearing until 8000 Hertz.  An August 2006 VA audiology consult noted that audiologic testing revealed that the Veteran had hearing "essentially within normal limits" bilaterally.  

The Veteran underwent a VA audio examination in December 2006.  In the audiological evaluation performed at that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
15
15
20

Speech audiometry testing revealed speech recognition ability scores of 96 percent in the left ear.  

None of these reports thus shows that the Veteran had an auditory threshold of 40 decibels or greater at any frequency between 500 and 4000 Hertz.  These treatment reports also do not show that the Veteran had thresholds of 26 or greater at any frequency between 500 and 4000 Hertz.  While the evidence suggests that his hearing has deteriorated at higher frequencies, these frequencies are not used in determining whether the Veteran suffers from a hearing disability for VA purposes. 

The final way in which the Veteran can qualify for service connection is a showing that his speech recognition scores are 94 percent or less.  The Board acknowledges that, in September 2006, a VA doctor stated that testing in August 2006 revealed that the Veteran had word recognition testing scores of 92 percent bilaterally.  Despite this finding, the Board notes that testing before and after that revealed that his word recognition scores were higher than 94 percent.  Further, the doctor noted that this score corresponded to a lower decibel level than other testing.  Accordingly, the Board finds that the weight of the evidence is against a finding that the Veteran's left ear hearing loss has resulted in word recognition scores of 94 percent or less as contemplated by 38 C.F.R. § 3.385.  

The Board is also cognizant of the fact that the Veteran suffered from ear conditions during his active service.  In February 2005, the Veteran sought treatment for chronic otitis media affecting his left ear more than his right.  Given that the Veteran has continued to complain of difficulty with his left ear, the Board has inferred and referred a claim for service connection for chronic left ear conditions.  

That being said, the above evidence shows that, with regard to hearing loss alone, the Veteran's hearing acuity has not deteriorated to the point to be considered a disability for VA purposes.  Accordingly, the Board must conclude that the criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385.  

Sleep Disorder

The Veteran also seeks service connection for a sleep disorder.  For the reasons that follow, the Board determines that this claim must be dismissed.  

Pursuant to both law and regulation, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.

Here, in April 2005, the Veteran sought service connection for a "sleep disorder."  Though he never specified from what specific sleep disorder he suffers, in a February 2008 letter accompanying his Substantive Appeal, the Veteran stated he suffers from the after affects of events that occurred while he was stationed in Iraq.  The Veteran states that he sleeps for at most four hours, and that he watches TV or sits in the dark.  He states that, when attempting to sleep, he suffers from flashbacks and nightmares.

The Veteran, however, has been service-connected for PTSD.  In his November 2006 VA PTSD examination, he described the sleep impairments from which he suffers, and the examiner found that these impairments were related to his PTSD diagnosis.  In the May 2007 rating decision granting service connection for PTSD, the RO wrote that the decision was for "service connection for post-traumatic stress disorder (claimed as sleeping disorder and as PTSD)."  Thus, despite the fact that it continued to adjudicate the Veteran's claim, the RO considered it to be satisfied by that May 2007 rating.  

Pursuant to VA regulation, the Veteran cannot be assigned a separate rating for his sleep disorder, as such a rating would result in pyramiding.  See 38 C.F.R. § 4.14 (2011) (the Board is to avoid evaluating manifestations of the same disability under separate Diagnostic Codes).  Had the Veteran sought service connection for sleep apnea or some other specific sleep disorder, a separate evaluation may be warranted.  Instead he describes his sleep disorder as consisting of insomnia, nightmares, and flashbacks - symptoms that are provided for under the applicable rating for PTSD.  See 38 C.F.R. § 4.130 (2011) ("chronic sleep impairment" is one of the symptoms mentioned under the General Rating Formula for Mental Disorders).  

In summary, the Board finds that the Veteran's 70 percent rating for PTSD includes and accounts for the specific sleep disorder for which the Veteran seeks service connection.  As service connection for these symptoms has already been granted, the Board concludes that there is no specific error of fact or law for the Board to adjudicate in the determination being appealed; the Veteran's claim therefore must be dismissed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.

III.  Increased Rating Claim

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

A review of the history of the Veteran's claim shows the Veteran injured his back in 1988 during National Guard duty.  He subsequently reinjured his back, and he sought service connection for a back condition in October 1998.  The RO granted service connection for this condition in a January 1999 rating decision, assigning a 10 percent rating.  

The Veteran filed the claim at issue here in April 2005.  He underwent a VA examination in November 2006, and the RO denied his claim for an increased rating in January 2007.  The Veteran filed a timely Notice of Disagreement, and the RO issued a Statement of the Case in January 2008.  The Veteran filed a timely Substantive Appeal.  He subsequently underwent a new VA examination in June 2010, and the RO issued a Supplemental Statement of the Case in March 2011.  

Disabilities of the spine are evaluated under the General Rating Formula for Disease and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5243.  In this case, as the most recent VA examination indicates that the Veteran suffers from degenerative disc disease, the Board shall consider ratings under each formula.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent rating where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or with muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  Id.  

A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

Forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Id.

A rating in excess of 40 percent for a lumbar spine disability requires unfavorable ankylosis of the entire thoracolumbar spine.  Id.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined rating of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DC 5237 Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Intervertebral disc syndrome may be evaluated based on incapacitating episodes.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a Diagnostic Code 5243, Note 1.  Pursuant to that formula, a 10 percent rating is assigned for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months are assigned a 20 percent rating.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months are assigned a 40 percent rating, and incapacitating episodes having a total duration of at least 6 weeks during the past 12 months are assigned a 60 percent rating.  

VA must also analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Here, the Veteran contends that his service-connected degenerative disc disease of the lumbar spine is more severe than the 10 percent rating assigned.  For the reasons that follow, the Board determines that the Veteran does not meet the criteria for an increased rating.  

The Veteran underwent a VA examination in November 2006.  He reported his history of injuring his back during his National Guard duty, and stated that he has suffered from pain and spasms in his lower back since then.  The Veteran denied taking sick days or being prescribed bed rest.  He stated that he uses muscle relaxers when he suffers from flare-ups.  He also stated that he was able to walk up to a mile.  

Upon examination, the examiner noted that the Veteran had mild sacroiliac tenderness over his back.  Straight leg tests were negative.  The Veteran had arm strength and leg strength of 5/5.  His upper extremity reflexes were 2/2.  His patella and Achilles tendon reflexes were 1/1.  He had no gait abnormalities.  

Range of motion testing revealed that the Veteran had flexion of 90 degrees with pain, extension of 20 degrees with pain, right and left lateral flexion of 30 degrees each way (with pain to the right), and right and left lateral rotation of 20 degrees each way (with pain on the right).  The Veteran thus had a combined range of motion of 210 degrees.  The Veteran had an increase in pain but no decrease in his range of motion with repetitive motion.  The Veteran did have mild to moderate fatigue, weakness, and lack of endurance with repetitive motion.  

The examiner diagnosed the Veteran as suffering from degenerative joint disease of the lumbar spine.  

In September 2007, the Veteran complained of suffering from back pain.  He stated that his pain is worse at night and resolves by the morning.  The Veteran denied suffering from any bowel or bladder impairment, and denied any numbness or weakness in his extremities.  A CT scan of his lumbar spine revealed no evidence of herniated nucleus pulposus or spinal stenosis in his lumbar spine.  The Veteran did have mild to moderate degenerative lumbar spondylosis.  

The Veteran underwent a second VA spine examination in June 2010.  The Veteran again related the history of his back injury.  He stated that he suffers from a constant aching pain in his lower back that is exacerbated by prolonged sitting, driving, and bending.  He stated that he has no difficulties with his activities of daily living and requires no assistive aids.  He also stated that he had no incapacitating episodes in the preceding year.

Upon examination, the examiner noted that the Veteran walked in a rhythmic and symmetric fashion.  He had no loss of function in any of his major muscle groups in both lower extremities, and he had no sensory deficit in either lower extremity.  The Veteran had deep tendon reflexes of the knee of +4 bilaterally and of the ankles of +2 bilaterally.  The Veteran had no spinal tenderness, spasm, heat, redness, or swelling.  Hip extension tests were positive bilaterally, and straight leg raise tests were positive at 55 degrees bilaterally.  X-rays showed that the Veteran had a decrease in his normal lordotic curve, but the examiner did not diagnose the Veteran as suffering from reversed lordosis.  

Range of motion testing revealed that the Veteran had flexion of 75 degrees, extension of 25 degrees, right and left lateral flexion of 25 degrees each way, right lateral rotation of 55 degrees, and left lateral rotation of 50 degrees.  The Veteran thus had a combined range of motion of 255 degrees.  Repetitive motion did not result in loss of joint function due to pain, fatigue, weakness, lack of endurance, or incoordination.  

The examiner diagnosed the Veteran as suffering from mild to moderate degenerative disc disease of the lumbar spine.  

Based on this evidence, the Board finds that the Veteran has not met the criteria for an increased, 20 percent rating.  Again, under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5237-5242.

Here, the Veteran's two VA examinations found he had forward flexion of 90 and 75 degrees respectively.  The Veteran's combined range of motion was also greater than 120 degrees in each examination.  Further, there was no evidence that the Veteran suffered from muscle spasm or guarding severe enough to result in an abnormal gait or in an abnormal spinal contour as contemplated for a 20 percent evaluation.  

Though the Veteran has been diagnosed as suffering from degenerative disc disease, he has never been prescribed bed rest for this condition.  The Veteran thus shall not be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Veteran has never been found to be suffering from any associated objective neurologic abnormalities so as to warrant a separate rating.  See 38 C.F.R. § 4.71a, DCs 5237-5242, Note (1).  As the Veteran's disability has remained consistent over the appeals period, staged ratings are also not applicable.  As repetitive motion did not result in any decrease in range of motion, an increased rating based on the DeLuca factors is not warranted.  

The Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2010).  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The VA examinations have found that the Veteran suffers from pain and decreased range of motion in his lumbar spine, symptoms that are contemplated under the applicable rating criteria for spinal injuries.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  

In summary, the Board finds that the Veteran's degenerative disc disease of the lumbar spine has not resulted in flexion being limited to 60 degrees or less, a combined range of motion in the lumbar spine of 120 degrees or less, or in muscle spasm or guarding resulting in an abnormal gait or abnormal spinal contour as contemplated for an increased rating.  Accordingly, the Board concludes that the criteria for a rating in excess of 10 percent for the Veteran's degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5235-5243.


ORDER

Service connection for left ear hearing loss is denied.  

The claim for service connection for a sleep disorder is dismissed.  

A rating in excess of 10 percent for the Veteran's degenerative disc disease of the lumbar spine is denied.




REMAND

The Veteran seeks service connection for vertigo and for a cervical spine condition.  For the reasons that follow, these claims must be remanded.  

First, the Veteran's May 2007 claim for service connection for vertigo stated that he was seeking service connection for this condition as secondary to his left ear hearing loss.  In its February 2008 rating decision, the RO determined that, as the Veteran's left ear hearing loss was not service-connected, his vertigo necessarily could not be service-connected on a secondary basis.  

This reasoning is too simplistic, however, as a review of the Veteran's service treatment records reveals that he suffered from a number of ear conditions during his active service.  In February 2005, for instance, the Veteran sought treatment for chronic otitis media that affected his left ear.  Subsequently, a June 2006 private treatment record reflects that the Veteran was diagnosed as suffering from dizziness secondary to peripheral vestibulopathy.  The Board notes that a peripheral vestibular disorder is a disorder pertaining to a space or cavity at the entrance of a canal and the outward part of a surface or structure.  Dorland's Illustrated Medical Dictionary 1437, 2082 (31st ed.2007).  Given that the Veteran has complained of suffering from left ear problems both during and after his active service, and as there is medical evidence indicating that the Veteran's current complaints of vertigo are secondary to such ear problems, additional development as indicated below should be accomplished.  

With regard to the Veteran's claim for service connection for a cervical spine condition, the RO denied the Veteran's claim because it found evidence that the Veteran suffered from a cervical spine condition prior to his service and that there was no evidence that his condition was aggravated by his active service.

The medical basis for this conclusion is unclear, as the pre-service reports referenced by the RO do not actually state the Veteran was suffering from a particular cervical spine disability.  

The RO also found that there is no medical evidence that the Veteran's neck condition is otherwise related to his active service.  The RO, however, did not take into account the Veteran's lay statements regarding the onset of his neck pain, statements which the Veteran is competent to make.  Further, the RO apparently ignored the Veteran's service treatment records from his first period of service; these service treatment records show that the Veteran sought treatment for neck spasms in 1976.  There is no opinion regarding the etiology of the Veteran's current cervical spine condition, and neither the RO nor the Board is in a position to offer such an opinion.  The Veteran's claim thus must be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's VA records dated after September 2007 should be obtained and associated with his claims folder.  

2.  The Veteran should undergo a VA examination to determine the nature and etiology of his claimed vertigo.  The claims folder should be made available to the examiner in conjunction with the examination, and the report should indicate the claims folder was reviewed prior to examining the Veteran.  All indicated studies should be conducted.

The examiner is then asked to answer the following questions:

a) Does the Veteran currently suffer from vertigo or any other related dizziness condition?

b) Is it at least as likely as not that this condition is causally related to the Veteran's active service?

c) Is it at least as likely as not that any vertigo or dizziness condition from which the Veteran suffers is secondary to or aggravated by a medical condition, which itself was incurred in service.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  The Veteran should undergo a VA spine examination before an examiner with the appropriate expertise.  The claims folder should be made available to the examiner in conjunction with the examination, and the report should indicate the claims folder was reviewed prior to examining the Veteran.  All indicated studies should be conducted.

After examining the Veteran, the examiner is asked to answer the following questions:

a) From what (if any) cervical spine condition does the Veteran currently suffer?

b) Is it at least as likely as not that the Veteran's current cervical spine condition is causally related to his active service or to any event therein?  

In answering this question, the examiner must acknowledge and discuss the competent statements of the Veteran regarding the onset and symptoms of his cervical spine condition.  

In determining whether his current condition is related to his active service, the examiner is specifically asked to comment on whether his condition is related to either period of his active service, as the Veteran complained of and was treated for neck pain during his first period of active service.  

Once again, a clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  The RO/AMC should read the medical opinions obtained to ensure that the remand directives have been accomplished, and should return the case to the examiner if all the questions posed are not answered.  

5.  The RO/AMC shall then readjudicate the Veteran's claims. If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on his claims for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC. The Veteran and his representative should be given the opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


